Case: 20-40253       Document: 00515742634            Page: 1      Date Filed: 02/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 20-40253                         February 11, 2021
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

   Stevie Wyre,

                                                                  Plaintiff—Appellant,

                                           versus

   UTMB; Owen J. Murray; Theodore Hall; Mark Roberts;
   Joseph M. Bush; Neil A. Turner; Bobby R. Cooper, Jr.;
   Melanie E. Alvarado; Nina G. Lane,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                  No. 9:17-CV-7


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Stevie Wyre, Texas prisoner #1858012, appeals the dismissal of his
   42 U.S.C. § 1983 civil rights action as frivolous and for failure to state a claim
   under 28 U.S.C. § 1915(e)(2)(B)(i)-(ii). Our review is de novo. See Geiger v.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40253      Document: 00515742634           Page: 2   Date Filed: 02/11/2021




                                     No. 20-40253


   Jowers, 404 F.3d 371, 373 (5th Cir. 2005). We affirm.
          Wyre alleges deliberate indifference to his serious medical needs
   based on the removal of certain medical restrictions on his work and housing
   assignments. See Farmer v. Brennan, 511 U.S. 825, 834−40 (1994) (setting
   forth the standard for claims of deliberate indifference). He acknowledges
   that Dr. Theodore Hall and Nurse Melanie Alvarado examined him and
   determined the restrictions were not needed. Although Wyre maintains that
   that determination is at odds with the views of the doctors who imposed the
   restrictions, a difference of opinion as to appropriate treatment does not
   establish deliberate indifference. See Gobert v. Caldwell, 463 F.3d 339, 349
   n.32 (5th Cir. 2006); Stewart v. Murphy, 174 F.3d 530, 535 (5th Cir. 1999).
   Nor, absent exceptional circumstances, does a patient’s own disagreement
   with the treatment he receives. See Gobert, 463 F.3d at 346; Norton v. Dima-
   zana, 122 F.3d 286, 292 (5th Cir. 1997).
          Liberally construed, the pleadings further assert that Hall and Alva-
   rado acted with deliberate indifference to complaints Wyre raised after the
   restrictions were removed. Those allegations fail because, even accepted as
   true, they establish only that Wyre received ineffective or substandard care,
   not that any defendant evinced a “wanton disregard” for serious medical
   needs. Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir.
   2001) (internal quotation marks and citation omitted); see also Gobert,
   463 F.3d at 346, 349. Allegations that Joseph Bush and Neil Turner disre-
   garded one or more complaints Wyre made while working under their super-
   vision are equally unavailing, given that Wyre does not allege facts showing
   that either was aware of a serious medical need. See Reeves v. Collins, 27 F.3d
   174, 176−77 (5th Cir. 1994) (concluding that officials were no more than negli-
   gent in disregarding plaintiff’s assertions of pain).
          Wyre has also shown no error in the district court’s determination that




                                           2
Case: 20-40253      Document: 00515742634            Page: 3    Date Filed: 02/11/2021




                                      No. 20-40253


   he fails to state a claim against Owen Murray, Mark Roberts, Bobby Cooper,
   Jr., or Nina Lane because he has not alleged their personal involvement in a
   constitutional deprivation. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)
   (noting that a § 1983 plaintiff “must plead that each Government-official
   defendant, through the official’s own individual actions, has violated the
   Constitution”). To the extent that Wyre suggests that either Murray or
   Roberts is liable as a supervisor, his claims fail because he does not allege facts
   showing a causal connection between their conduct and a constitutional dep-
   rivation. See Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987). Finally,
   by not addressing the district court’s conclusion that Eleventh Amendment
   immunity applies to UTMB and to the individual defendants in their official
   capacities, Wyre abandoned any challenge to that ruling. See Mapes v. Bishop,
   541 F.3d 582, 584 (5th Cir. 2008).
          The judgment is AFFIRMED. The district court’s dismissal of
   Wyre’s action counts as a strike under § 1915(g). See Lomax v. Ortiz-
   Marquez, 140 S. Ct. 1721, 1724−25 (2020); Adepegba v. Hammons, 103 F.3d
   383, 387 (5th Cir. 1996), abrogated in part on other grounds by Coleman v.
   Tollefson, 135 S. Ct. 1759, 1762−63 (2015). Wyre is WARNED that, if he
   accumulates three strikes, he may not proceed in forma pauperis in any civil
   action or appeal filed while he is incarcerated or detained in any facility unless
   he is under imminent danger of serious physical injury. See § 1915(g).




                                           3